Citation Nr: 0514835	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension, to 
include as due to in-service tobacco use and/or acquired 
nicotine dependence.

3.  Entitlement to service connection for a heart disorder, 
to include as due to in-service tobacco use and/or acquired 
nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 1975 
and from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
above claims.  

In June 1997, the veteran appeared at the Little Rock RO and 
testified before a Hearing Officer.  A transcript of the 
hearing is of record.

In December 1998, the Board denied the claims.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to VA's Motion 
For Remand and to Stay Proceedings, a December 2000 Order of 
the Court vacated the Board's decision, due to the enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In August 2003, the 
Board remanded the matter for readjudication.  The case has 
been returned to the Board for further appellate review.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.
 
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).

The veteran has reported undergoing treatment or evaluation 
at several VA Medical Centers (VAMCs), and VA has attempted 
to obtain these records.  These efforts have produced medical 
evidence, as well as several negative replies; however, there 
is still no response from the VA Greater Los Angeles 
Healthcare System, a treating source from December 1983 to 
October 1988, as reported by the veteran.  The record 
contains a negative response from the University of Southern 
California, an affiliate of the VA Greater Los Angeles 
Healthcare System, but this does not exhaust the possibility 
of outstanding records in the custody of the Los Angeles 
VAMC.  As the veteran has identified outstanding VA medical 
evidence, the RO should attempt to obtain any outstanding 
records from this facility.  See 38 C.F.R. § 3.159(c)(2); see 
also, Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).

Additionally, the veteran reported that he was in jail in 
January 1976 and that the police records would show that his 
problems existed at that time.  These records should be 
obtained on remand.

Post-service medical records show diagnoses and treatment for 
hypertension and a psychiatric disorder.  There are also 
records suggesting these disabilities may have had their 
onset prior to service.  The RO should therefore schedule the 
veteran for VA examinations to determine the etiology of his 
current disorders.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding VA medical records, as discussed 
above, from the VA Greater Los Angeles 
Healthcare System, dated from December 1983 
to October 1988.  If these records are not 
available, that fact should be specifically 
noted in the claims folder.

2.  Make arrangements to obtain any police 
records or other records associated with the 
veteran's incarceration in January 1976.

3.  Schedule the veteran for a VA examination 
by a psychiatrist.  The psychiatrist should 
indicate in the report that the claims folder 
was reviewed. 

The veteran served on active duty from July 
1973 to July 1975 and from September 1979 to 
September 1983.  

The psychiatrist is asked to provide 
responses to the following questions:

What is the likelihood that 
nicotine-dependence, as the criteria for 
diagnosing that disorder is set forth in 
the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. rev., 1994) 
(DSM-IV), was acquired by the veteran 
during military service?  Is nicotine 
dependence a disease?

What is the likelihood that the veteran 
continued using tobacco after service as 
a result of acquiring nicotine dependence 
in service?  

If nicotine dependence was acquired 
during active service, does the evidence 
show that the veteran sustained full 
remission of the service-related nicotine 
dependence and subsequent resumption of 
the use of tobacco products?

The psychiatrist should also provide an 
opinion as to the date of onset and 
etiology of any current psychiatric 
disorder, including schizophrenia.  The 
psychiatrist should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
psychiatric disorder had its onset during 
active service or within one year after 
the veteran's separation from active 
service, or is related to any in-service 
disease or injury.

Additionally, the medical records indicate 
the veteran may have had a psychiatric 
disorder that pre-existed his second period 
of active service.  See VA treatment records 
dated in May and June 1979.  If it is 
determined that a psychiatric disorder had 
its onset prior to this period of active 
service, the psychiatrist should specifically 
state (a) Whether any complaints and clinical 
findings documented in the veteran's service 
medical records reflected an increase in the 
severity of a pre-existing underlying 
disorder, (b) Whether any complaints and 
clinical findings documented in the service 
medical records represented a flare-up of 
symptoms of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in the 
severity of an underlying disorder during 
service, whether the increase in the 
disability was clearly and unmistakably due 
to the natural progress of the condition and, 
if so, the psychiatrist should explain the 
course of natural progress of the disability 
at issue.  

4.  Schedule the veteran for a VA 
cardiovascular examination.  The doctor 
should indicate in the report that the claims 
folder was reviewed. 

The veteran served on active duty from July 
1973 to July 1975 and from September 1979 to 
September 1983.  

The cardiovascular doctor is asked to is 
asked to provide responses to the 
following questions:  

An opinion as to the date of onset and 
etiology of any current cardiovascular 
disease, including hypertension.  Is it 
at least as likely as not that any 
current cardiovascular disease, including 
hypertension, had its onset during active 
service or within one year after the 
veteran's separation from active service, 
or is related to any in-service disease 
or injury?

Is it at least as likely as not that any 
nicotine dependence acquired in military 
service (that led to the post-service 
usage of tobacco) caused or aggravated 
any current cardiovascular disease, 
including hypertension?  

If it is not likely or cannot be said 
with more than speculation that the 
veteran acquired nicotine dependence in 
military service, to what extent did the 
years of smoking in service contribute to 
any current cardiovascular disease, 
including hypertension, as opposed to any 
pre-service and post-service years of 
smoking?

Additionally, the medical records indicate 
the veteran may have had hypertension that 
pre-existed his second period of active 
service.  See VA treatment records dated in 
May and June 1979.  If it is determined that 
cardiovascular disease, including 
hypertension, had its onset prior to this 
period of active service, the doctor should 
specifically state (a) Whether the complaints 
and clinical findings documented in the 
veteran's service medical records reflected 
an increase in the severity of a pre-existing 
underlying disorder, (b) Whether the 
complaints and clinical findings documented 
in the service medical records represented a 
flare-up of symptoms of a pre-existing 
disease (which subsequently resolved without 
a permanent increase in disability), (c) If 
it is concluded that there was an increase in 
the severity of an underlying disorder during 
service, whether the increase in the 
disability was clearly and unmistakably due 
to the natural progress of the condition and, 
if so, the doctor should explain the course 
of natural progress of the disability at 
issue.  

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, including consideration of any 
additional information obtained as a result 
of this remand.  If any of the decisions with 
respect to the claims remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

